DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-18 and 21-22 is/are pending.  Claim(s) 19-20 is/are canceled.
Response to Arguments
Applicant’s arguments, filed 12/22/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 14, and 19 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 12/22/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 8, 10, and 16-20 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to the prior art and claims 1-18 and 21-22 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant argues the prior art does not teach the amended language.  Additional prior art is cited herein for the amended language as detailed below in the prior art rejection section. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “having no peaks longitudinally aligned with the mobile external coupling”.  Applicant’s, for example, Figure 5B shows that one peak is longitudinally aligned.  Since the crowns are in opposing directions, at least one is a peak.  Therefore, as worded this language is new matter.  For purposes of examination the Examiner considers this language to be as shown in the Figure.  Here, the crowns (regardless of peak or valley name) that longitudinally align with the mobile external coupling each connect to two struts of their respective bracketing stents and these struts are longitudinally between their crown and the mobile external coupling. 
Claims 1, 11, and 16 each recites “a mobile external coupling … configured to align with a secondary blood vessel within the main body”.  Here, the coupling is required to align with a native (secondary) blood vessel of the patient and that native (secondary) blood vessel is with the main body (of the stent graft).  The disclosed invention is a coupling that is able to extend from the main body into a native (secondary) blood vessel of the patient.  Therefore, as worded this language is new matter.  For purposes of examination the Examiner considers this language to be the configuration shown in Applicant’s Figures noted supra. 
Claim(s) 2-10, 12-15, 17-18, and 21-22 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruszewski, et al (Bruszewski) (US 2012/0271401) in view of Roeder, et al (Roeder) (US 2013/0079870 A1).
Regarding Claim 1, Bruszewski teaches a stent graft (e.g. abstract) comprising: 
a main body extending along a longitudinal axis and including a proximal end and a distal end (e.g. Figure 1, #107); and 
a mobile external coupling extending away from the main body and configured to align with a secondary blood vessel to provide access thereto (e.g. Figure 1, #120; Figure 25);
wherein the main body includes a plurality of stents extending thereabout (e.g. Figure 1), the plurality of stents including a first bracketing stent extending about a proximal side of the mobile external coupling (e.g. Figures 1, 27, where proximal is toward the end having the mobile external coupling and the first bracketing stent is the first of the stents more proximal than the mobile external coupling), and a second bracketing stent extending about a distal side of the mobile external coupling (stent immediately adjacent the mobile external coupling toward the distal end);
wherein the first bracketing stent includes a first plurality of peaks aligned along a first axis (e.g. Figures 1, 27; the peaks are inherently aligned with an axis), and the second bracketing stent includes a second plurality of peaks aligned along a second axis (e.g. Figures 1, 27; the peaks are inherently aligned with an axis), wherein the first and the second axes diverge from one another in a circumferential direction of the main body.

Bruszewski discloses the invention substantially as claimed but fails to teach having no peaks longitudinally aligned with the mobile external coupling.
Roeder teaches a mobile external coupling positioned such that no peaks longitudinally aligned with the mobile external coupling (see 35 USC 112(a) rejection supra). 
Roeder and Bruszewski are concerned with the same field of endeavor as the claimed invention, namely stent grafts having mobile external couplings having stent supports on each longitudinal side.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruszewski such that no peaks longitudinally aligned with the mobile external coupling as taught by Roeder in order to provide additional range of motion of the mobile external coupling (e.g. Roeder, [0058]) and as a known shape for surrounding a mobile external coupling (e.g. Roeder, [0049]). 



    PNG
    media_image1.png
    793
    1006
    media_image1.png
    Greyscale

Annotated Figure 27, Bruszewski
(solid lines are axes lines and dotted lines are lines parallel to the longitudinal axis at the given location)

Regarding Claim 2, at least a portion of the first axis extends oblique relative to the longitudinal axis of the main body (e.g. annotated Figure 27 above).
Regarding Claim 3, at least a portion of the second axis extends oblique relative to the longitudinal axis of the main body (e.g. annotated Figure 27 above).
Regarding Claim 4, the second bracketing stent includes a plurality of valleys that are aligned along a third axis (e.g. annotated Figure 27 above), wherein the third axis is oblique relative to the second axis (e.g. annotated Figure 27 above).
Regarding Claim 5, the third axis is perpendicular to the longitudinal axis of the main body (e.g. annotated Figure 27 above).
Regarding Claim 6, the mobile external coupling includes an opening at an end thereof located away from the main body (e.g. Figures 1-2, at end with label #126), wherein at least some of the second plurality of peaks of the second bracketing stent are not circumferential aligned with the opening (e.g. Figure 9).
Regarding Claim 7, the mobile external coupling includes an opening at an end thereof located away from the main body (discussed supra for claim 6), and wherein one of the first plurality of peaks of the first bracketing stent is circumferentially aligned with the opening (e.g. Figure 9).
Regarding Claim 9, the mobile external coupling includes an opening at an end thereof located away from the main body (discussed supra for claim 6), wherein the second axis does not intersect the opening such that at least some of the second plurality of peaks of the second bracketing stent are located distally relative to the opening (e.g. annotated Figure 27 above and Figure 9).




Claim(s) 8, 10, 16-18, and 21-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruszewski, et al (Bruszewski) (US 2012/0271401) in view of Roeder, et al (Roeder) (US 2013/0079870 A1) as discussed supra and further in view of Greenberg, et al (Greenberg) (US 2014/0277335 A1).

Regarding Claim 8, the combination of Bruszewski and Roeder teaches the plurality of stents includes a proximal stent that is the proximal-most stent of the stent graft and the proximal stent includes peaks that extend longitudinally beyond the proximal end (e.g. Bruszewski, Figures 1 and 27).
The combination of Bruszewski and Roeder discloses the invention substantially as claimed but fails to teach the plurality of stents includes a support stent located longitudinally between the first bracketing stent and the proximal end of the main body and the support stent includes peaks that extend longitudinally beyond the proximal end.
Greenberg teaches a stent graft having a proximal stent and a support stent (e.g. Figure 1, support stent # 45). 
Greenberg and the combination of Bruszewski and Roeder are concerned with the same field of endeavor as the claimed invention, namely stent grafts having multiple stents and a side opening. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruszewski and Roeder such that there is a support stent extending beyond the proximal end as taught by Greenberg as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143) and to provide a stent to seal the overall device in place (e.g. Greenberg, [0036]). 

Regarding Claim 10, a first majority of the proximal stent extends proximally beyond the proximal end of the main body (e.g. Bruszewski, Figure 1), and wherein a second majority of the support stent extends distally beyond the proximal end of the main body (e.g. Greenberg, Figure 1), and wherein a minority of the support stent is located proximal of the proximal end (e.g. Greenberg, Figure 1).
Regarding Claim 16, in addition to the limitations of claim 16 are discussed supra for claims 1, 8, and 10, the combination of Bruszewski, Roeder, and Greenberg teaches the first and second axes (#s 1 and 5, respectively in annotated Figure 27 above) converge toward each other in the circumferential direction (as the axes are transverse to each other, they both diverge (away from the crossing point) and converge (toward the crossing point)). 
Regarding Claim 17, the limitations of claim 17 are discussed supra for claim 10. 
Regarding Claim 18, the proximal stent is attached to an inside surface of the main body (e.g. Bruszewski, Figures 5A), and wherein the first bracketing stent, the second bracketing stent, and the support stent are attached to an outside surface of the main body (e.g. Bruszewski, Figures 1, 27 and Greenberg, Figure 1; as broadly claimed, the support stent is attached to the outside surface via sutures; there is no requirement that the support stent be radially inward of the main body).
Regarding Claim 21, the proximal stent includes a third plurality of peaks aligned along a third axis (e.g. Bruszewski, Figure 1; in the configuration of Figure 27, the third axis is parallel to the proximal-end and perpendicular to the longitudinal axis and is therefore in the direction shown at #4 in annotated figure 27 above), the first axis converges toward the third axis in the circumferential direction of the main body (e.g. annotated Figure 27 above; the axes are transverse to each other and therefore converge toward the crossing point).
Regarding Claim 22, the second and third axes do not intersect (in the configuration of Bruszewski’s Figure 1, the axes are parallel and therefore do not intersect each other).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/26/2022